     Case 4:21-cv-01081 Document 17 Filed on 06/14/21 in TXSD Page 1 of 5




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

XTO ENERGY, INC., XH, LLC                   §
and HHE ENERGY COMPANY                      §               CASE NO. 4:21-cv-01081
     Plaintiff,                             §
                                            §            JUDGE DAVID HITTNER
       v.                                   §
                                            §
PETRO-HUNT, L.L.C.                          §
    Defendant.                              §
                                            §
                                            §

  STIPULATION OF DISMISSAL WITHOUT PREJUDICE OF PETRO-
                       HUNT, L.L.C.

      All parties that have appeared in the case, being Plaintiffs XTO Energy, Inc.,

XH, LLC, HHE Energy Corporation, and Defendant Petro-Hunt, L.L.C., (the

“Parties”), hereby stipulate to the dismissal of Petro-Hunt, L.L.C. without prejudice

in consideration for the following stipulations, representations, and warranties:

            1. After the filing of the Complaint, further examination by the Parties

               determined that Hunt Dominion Corporation f/k/a Petro-Hunt

               Corporation is a predecessor in title/former record title owner of a

               fractional interest in a federal offshore lease known as the “West

               Cameron 171” being the same federal offshore lease that is the subject

               of the above-captioned lawsuit (the “Lease”). Plaintiffs have filed their
Case 4:21-cv-01081 Document 17 Filed on 06/14/21 in TXSD Page 2 of 5




       First Amended Complaint to name Hunt Dominion Corporation as a

       defendant;

    2. Petro-Hunt, L.L.C. stipulates, represents, and warrants that Petro-Hunt,

       L.L.C. is not a predecessor in title/former record title owner of any

       interest in the Lease and has not been assigned or succeeded to any

       rights or liabilities resulting from the Lease or the joint operating

       agreement to which it is subject;

    3. Hunt Dominion Corporation f/k/a Petro-Hunt Corporation, through

       counsel, has agreed to accept service of the First Amended Complaint

       and will answer or otherwise respond thereto within twenty-one (21)

       days of filing date of the First Amended Complaint, and it further

       consents to the personal jurisdiction of the Court in the above-styled

       cause;

    4. The Parties that have appeared stipulate to the dismissal of Petro-Hunt,

       L.L.C., without prejudice, and request that the Court enter the proposed

       dismissal order filed with this stipulation;

    5. The Parties agree that stipulations contained in this stipulation shall not

       prejudice any claim, defense, argument, or right available to the Parties

       in this proceeding other than as expressly described herein; and
     Case 4:21-cv-01081 Document 17 Filed on 06/14/21 in TXSD Page 3 of 5




      For these reasons and in accordance with the above stipulations,

representations, and warranties, the Parties respectfully request that the Court enter

a dismissal without prejudice of Petro-Hunt, L.L.C. in the form of the proposed order

submitted in conjunction with this stipulation.
   Case 4:21-cv-01081 Document 17 Filed on 06/14/21 in TXSD Page 4 of 5


AGREED AND SUBMITTED BY:


/s/ Jonathan D. Baughman              /s/ Adam J. Russ
Jonathan D. Baughman                  Adam J. Russ

Attorney in Charge                    Attorney in Charge
Star Bar No. 24029074                 State Bar No. 24109435
MCGINNIS LOCHRIDGE LLP                GORDON, ARATA, MONTGOMERY,
609 Main Street, Suite 2800           BARNETT, MCCOLLAM, DUPLANTIS, &
Houston, Texas 77002                  EAGEN, LLC
 (713) 615-8500                       2229 San Felipe Street, Suite 1100
 (713) 615-8585 – Fax                 (713)-333-5573
jbaughman@mcginnislaw.com             aruss@gamb.com

Marcus V. Eason                       Scott A. O’Connor
State Bar No. 24092374                Louisiana Bar No. 19723
meason@mcginnislaw.com                (S.D. Texas Admission Forthcoming)
William K. Grubb                      GORDON, ARATA, MONTGOMERY,
State Bar No. 24107793                BARNETT, MCCOLLAM, DUPLANTIS, &
wgrubb@mcginnislaw.com                EAGEN, LLC
MCGINNIS LOCHRIDGE LLP                201 St. Charles Avenue, 40th Floor
609 Main Street, Suite 2800           New Orleans, LA 70170-4000
Houston, Texas 77002                  (504)-582-1111
(713) 615-8500                        (504)-582-1121 – Fax
(713) 615-8585 – Fax                  soconnor@gamb.com

Andrew M. Gilchrist                  Attorneys for Defendant Petro-Hunt,
State Bar No. 00787536               L.L.C.
EXXON MOBIL CORPORATION
22777 Springwoods Village Pkwy N1.4B
331
Spring, Texas 77389
(713) 865-2063
andrew.m.gilchrist@exxonmobil.com

Attorneys for XTO Energy, Inc., XH,
LLC, and HHE Energy Company
     Case 4:21-cv-01081 Document 17 Filed on 06/14/21 in TXSD Page 5 of 5




                            CERTIFICATE OF SERVICE

      I certify that on this 14 day of June, 2021, a copy of the foregoing was

served on all counsel of record via the ECF filing system.



                                      /s/ Jonathan D. Baughman
                                      Jonathan D. Baughman
